STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

GULF ISLAND SHIPYARD, LLC NO. 2022 CW 0779
VERSUS

HORNBECK OFFSHORE SERVICES, SEPTEMBER 2, 2022
LLC

In Re: Zurich American Insurance Company and Fidelity and

Deposit Company of Maryland, applying for supervisory
writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 201814866.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

STAY LIFTED, WRIT GRANTED WITH ORDER. The trial court’s
July 7, 2022 judgment granting the motion to compel filed by
Hornbeck Offshore Services, LLC is vacated, and this matter is
remanded to the trial court with instructions to order the
documents produced to it and conduct an in camera review to
determine which documents, if any, are discoverable.

JMM

MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

as)

DEPUTY CLERK OF COURT
FOR THE COURT